Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed on 05/12/2022 has been acknowledged.  Claims 1-10 and 15-31, as originally filed, are currently pending and have been considered below. Claims 11-14 and 32-36 are previously cancelled. Claim 1, 5, 15 and 24 are independent claim. Claim 1 and 15 have been amended.

Priority
This application is a 371 of PCT/US18/19852 filed on 02/27/2018.  PCT/US18/19852 has PRO 62/612,656 filed on 01/01/2018. PCT/US18/19852 has PRO 62/612,654 filed on 01/01/2018. PCT/US18/19852 has PRO 62/612,657 filed on 01/01/2018. PCT/US18/19852 has PRO 62/500,051 filed on 05/02/2017. PCT/US18/19852 has PRO 62/465,046 filed on 02/28/2017.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 05/03/2022 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed in the amendments on 05/12/2022 have been fully considered. Arguments presented for claim 5 and 24 are not persuasive. The reasons set forth below.

On pages 8-9 of the remarks, applicant argued about independent claim 5 that Paulson related to sniff mode do not describe sending a command to or receiving a command at the communicating circuit breaker to place the breaker in “sniff mode”.
Examiner respectfully disagrees. Ordinary skill in the art knows that the role of a device (master/slave) does not have an impact on sniff mode. In the scenario where sniff mode requests are accepted with requested parameters and are applied on the link, regardless of which end they are initiated from. Thus, at least one end must actively request sniff mode at some point after a connection has been created and the other end must at least not reject sniff mode. If the other end requests sniff mode as well, then the parameters of the most recent request will apply to the link.

On pages 9 of the remarks, applicant argued that “sniff mode” do not describe ceasing broadcasting of the pairing beacon in response to receipt of a quiet command.
Examiner respectfully disagrees. Paulson, ¶[0121], some devices may enter a “hold” mode that keeps devices synchronized but not active on the communication channel. “Park” mode is yet another even lower power mode that keeps the slave synchronized to the master without an active member address. Devices in “park” mode are not active members of the piconet but can listen to a broadcast channel referred to as a “Beacon Channel”.

On pages 9 of the remarks, applicant argued about claim 24 that Frank does not teach “sending an information element comprising an indication of one or more circuit breakers with which the controller can pair”.
Examiner respectfully disagrees. Franks, ¶[0137], circuit breaker supports two operating modes: stand-alone mode and remote mode. ¶[0149], in remote mode, circuit breaker can be set up to send energy measurement, circuit breaker status or set up parameters to a remote device, for example electrical supervision hub. Conversely, electrical supervision hub and gateway can send commands to circuit breaker for controlling the availability of power through circuit breaker by setting or releasing latching relay. 

For the entire above reasons examiner maintains the rejection for claim 5 and 24.

Arguments presented for claim 1 and 15 are moot in view of new grounds of rejection. Applicant presented arguments regarding the presence or absence of claimed limitations in the prior art. However, applicant has amended the claims and in doing so has changed the scope. New grounds of rejection, necessitated by applicant’s amendments are outlined below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Franks (US Patent Application Publication No 2016/0225562 A1) in view of Paulson (US Patent Application Publication No 2014/0134951 A1) and further in view of Recker (US Patent Application Publication No 2012/0262093 A1). 

Regarding Claim 1, Franks teaches a method for commissioning a communicating circuit breaker, comprising: 
electronically retrieving a unique identifier of the circuit breaker (Franks, ¶[0142]-¶[0145], retrieval of test results from circuit breaker and running of another test which includes model number, serial number, lot number, date stamp, voltage configuration. Also ¶[0138]-¶[0139]);
receiving a device information command from the controller (Franks, ¶[0138]-¶[0140], the functionality of the circuit breaker depends on the operational parameters that are currently programmed into the flash memory); 
and 
transmitting device information from the circuit breaker to the controller (Franks, ¶[0138]-¶[0141], there are functionality available for stand-alone mode and remote mode. The metadata management function allows for the remote access and control of metadata onboard circuit breaker including retrieving the value of metadata element by key, retrieval of a list of all metadata element key value pairs etc). 
Franks does not disclose the following limitation that Paulson teaches:
calculating a delay time based on the unique identifier (Paulson, ¶[0084], time interval can be a predetermined period of time. ¶[0152], Bluetooth devices that already have a link key are deemed bonded and therefore can be authenticated immediately. If the devices are bonded then Bluetooth authenticates them using a challenge-response protocol that incorporates an authentication key and wireless identifier); 
periodically broadcasting a pairing beacon after the delay time has lapsed until a quiet command is received from a controller (Paulson, ¶[0120], in “sniff mode” devices listen to communications and are not considered active. ¶[0149], transmit the sonic Bluetooth code modulated over the sonic carrier signal including a wireless identifier associated with the first wireless device); 
receiving a channel ID assignment from the controller (Paulson, ¶[0151], first wireless device and second wireless device establish a physical channel in accordance with the Bluetooth protocol through an exchange of messages associated with the wireless identifier. ¶[0152], if the devices are not bonded, Bluetooth authenticates them using a challenge-response protocol that incorporates an authentication key and wireless identifier); 
receiving an encryption key pair from the controller (Paulson, ¶[0154], the Bluetooth protocol creates an encryption key to encrypt the packets and then shares the encryption key); 
initializing secure communication with the controller using the encryption key pair across the assigned channel ID (Paulson, ¶[0137], once authenticated, the wireless phone device and Bluetooth handset may encrypt transmission over the logical channel to communicate privately. ¶[0165], devices generally encrypt communication over the logical channel rather than sharing with all devices on the piconet); 
Franks in view of Paulson are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client or two devices”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Franks in view of Paulson to include the idea of establishing a physical channel in accordance with the Bluetooth protocol using the wireless identifier received over the sonic carrier signal.
Franks in view of Paulson does not disclose the following limitation that Recker teaches:
wherein calculation of the delay time involves at least part of the unique identifier (Recker, ¶[0125], the amount of time for the delay can be predetermined, randomly selected, included with the input obtained by the interface component (e.g., based on a number of times a button of a remote control is depressed)).
Franks in view of Paulson and Recker are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client or two devices”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Franks in view of Paulson and Recker to include the idea of establishing a physical channel in accordance with the Bluetooth protocol using the wireless identifier received over the sonic carrier signal.

Regarding Claim 2, Franks in view of Paulson and Recker teaches the method of claim 1, the unique identifier comprising a serial number of a wireless radio or a serial number of a processor (Franks, ¶[0142]-¶[0145], retrieval of test results from circuit breaker and running of another test which includes model number, serial number, lot number, date stamp, voltage configuration. Also ¶[0138]-¶[0139]).

Regarding Claim 3, Franks in view of Paulson and Recker teaches the method of claim 1, the pairing beacon comprising an indication of at least one of an address of the circuit breaker, a device access code, or an inquiry access code (Paulson, ¶[0120], in “sniff mode” devices listen to communications and are not considered active. ¶[0149], transmit the sonic Bluetooth code modulated over the sonic carrier signal including a wireless identifier associated with the first wireless device).

Regarding Claim 15, Franks teaches a circuit breaker, comprising: 
a wireless radio (Franks, Fig-1); 
a processor coupled to the wireless radio (Franks, Fig-5B); and 
a memory coupled to the processor (Franks, ¶[0065]), the memory comprising commissioning instructions, which when executed by the processor, 
Franks does not disclose the following limitation that Paulson teaches:
cause the wireless radio to broadcast a pairing beacon after a delay calculated based on a random number and a unique identifier of the circuit breaker (Paulson, ¶[0120], in “sniff mode” devices listen to communications and are not considered active. ¶[0149], transmit the sonic Bluetooth code modulated over the sonic carrier signal including a wireless identifier associated with the first wireless device. ¶[0151], first wireless device and second wireless device establish a physical channel in accordance with the Bluetooth protocol through an exchange of messages associated with the wireless identifier. ¶[0152], if the devices are not bonded, Bluetooth authenticates them using a challenge-response protocol that incorporates an authentication key and wireless identifier).
Franks in view of Paulson are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client or two devices”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Franks in view of Paulson to include the idea of establishing a physical channel in accordance with the Bluetooth protocol using the wireless identifier received over the sonic carrier signal.
Franks in view of Paulson does not disclose the following limitation that Recker teaches:
wherein calculation of the delay time involves at least part of the unique identifier (Recker, ¶[0125], the amount of time for the delay can be predetermined, randomly selected, included with the input obtained by the interface component (e.g., based on a number of times a button of a remote control is depressed)).
Franks in view of Paulson and Recker are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client or two devices”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Franks in view of Paulson and Recker to include the idea of establishing a physical channel in accordance with the Bluetooth protocol using the wireless identifier received over the sonic carrier signal.

Regarding Claim 16, Franks in view of Paulson and Recker teaches the circuit breaker of claim 15, the unique identifier comprising a serial number of the wireless radio or a serial number for the processor (Franks, ¶[0142]-¶[0145], retrieval of test results from circuit breaker and running of another test which includes model number, serial number, lot number, date stamp, voltage configuration. Also ¶[0138]-¶[0139]).

Regarding Claim 17, Franks in view of Paulson and Recker teaches the circuit breaker of claim 15, the pairing beacon comprising an indication of at least one of an address of the circuit breaker, a device access code, or an inquiry access code (Paulson, ¶[0120], in “sniff mode” devices listen to communications and are not considered active. ¶[0149], transmit the sonic Bluetooth code modulated over the sonic carrier signal including a wireless identifier associated with the first wireless device).

Regarding Claim 18, Franks in view of Paulson and Recker teaches the circuit breaker of claim 15, the circuit breaker comprising a light emitting diode (LED), the memory further comprising commissioning instructions, which when executed by the processor cause the processor to illuminate the LED (Franks, ¶[0066], a set of LED flags provide status information. ¶[0107], LED status flags include red and green LEDs for signaling the status of circuit breaker).

Regarding Claim 19, Franks in view of Paulson and Recker teaches the circuit breaker of claim 15, the memory further comprising commissioning instructions, which when executed by the processor cause the processor to generate an encryption key pair and initialize a secure communication channel with a controller based on the encryption key pair (Paulson, ¶[0154], the Bluetooth protocol creates an encryption key to encrypt the packets and then shares the encryption key).

Regarding Claim 20, Franks in view of Paulson and Recker teaches the circuit breaker of claim 15, wherein once paired, the wireless radio ceases to broadcast the pairing beacon (Paulson, ¶[0120], in “sniff mode” devices listen to communications and are not considered active. ¶[0149], transmit the sonic Bluetooth code modulated over the sonic carrier signal including a wireless identifier associated with the first wireless device).

Regarding Claim 21, Franks in view of Paulson and Recker teaches the circuit breaker of any claim 15, the memory further comprising commissioning instructions, which when executed by the processor cause the processor to pair with a controller for future communication using the secure communication channel (Paulson, ¶[0137], once authenticated, the wireless phone device and Bluetooth handset may encrypt transmission over the logical channel to communicate privately. ¶[0165], devices generally encrypt communication over the logical channel rather than sharing with all devices on the piconet).

Regarding Claim 22, Franks in view of Paulson and Recker teaches the circuit breaker of claim 15, wherein the wireless radio is a Bluetooth radio, a WiFi radio, a ZigBee radio, or a near field communication radio (Paulson, ¶[0084], time interval can be a predetermined period of time. ¶[0152], Bluetooth devices that already have a link key are deemed bonded and therefore can be authenticated immediately. If the devices are bonded then Bluetooth authenticates them using a challenge-response protocol that incorporates an authentication key and wireless identifier).

Claim 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Franks (US Patent Application Publication No 2016/0225562 A1) in view of Paulson (US Patent Application Publication No 2014/0134951 A1) and in view of Recker (US Patent Application Publication No 2012/0262093 A1) and further in view of Newlin (US Patent Application Publication No 2008/0231485 A1). 

Regarding Claim 4, Franks in view of Paulson, Recker and Newlin teaches the method of claims 1, calculating the delay based on the unique identifier comprising: 
generating a first random number (Newlin, ¶[0006], the spectrum is altered by sending a signal generated by a random number generator to a delay device and adding the output of the delay device from the output of the random number generator. Fig-6); 
generate a second random number, wherein the unique identifier is a seed for the generation of the first and the second random numbers (Newlin, ¶[0025], the first and second random number generators are identical random noise generators having an identical seed supplied by a seed component. The output of the first and second random number generators are then supplied to an addition element that adds the output of the second random number generator); and 
deriving the delay based on a sum of the first and the second random numbers (Newlin, ¶[0022], Fig-6, random number generator is then sent to the delay device). 
Franks in view of Paulson, Recker and Newlin are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client or two devices”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Franks in view of Paulson and Newlin to include the idea of improving efficiency of a data converter by generating a noise signal, altering the spectrum and supplying the altered spectrum noise signal to the associated data converter.

Regarding Claim 23, Franks in view of Paulson, Recker and Newlin teaches the circuit breaker of any claim 15, the random number a first random number, the memory further comprising commissioning instructions, which when executed by the processor cause the processor to: 
generate the first random number (Newlin, ¶[0006], the spectrum is altered by sending a signal generated by a random number generator to a delay device and adding the output of the delay device from the output of the random number generator. Fig-6); 
generate a second random number, wherein the unique identifier is a seed for the random number generation (Newlin, ¶[0025], the first and second random number generators are identical random noise generators having an identical seed supplied by a seed component. The output of the first and second random number generators are then supplied to an addition element that adds the output of the second random number generator); and 
calculate the delay based on a sum of the first and second random numbers (Newlin, ¶[0022], Fig-6, random number generator is then sent to the delay device).



Claim 5-9 and 24-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Franks (US Patent Application Publication No 2016/0225562 A1) in view of Paulson (US Patent Application Publication No 2014/0134951 A1). 

Regarding Claim 5, Franks teaches a method for commissioning a communicating circuit breaker, comprising: 
receiving, from a communicating breaker, a pairing beacon (Franks, ¶[0142]-¶[0145], retrieval of test results from circuit breaker and running of another test which includes model number, serial number, lot number, date stamp, voltage configuration. Also ¶[0138]-¶[0139]);
sending a device information command to the communicating breaker (Franks, ¶[0138]-¶[0140], the functionality of the circuit breaker depends on the operational parameters that are currently programmed into the flash memory); 
and 
receiving device information from the communicating breaker in response to the sent device information command (Franks, ¶[0138]-¶[0141], there are functionality available for stand-alone mode and remote mode. The metadata management function allows for the remote access and control of metadata onboard circuit breaker including retrieving the value of metadata element by key, retrieval of a list of all metadata element key value pairs etc). 
Franks does not disclose the following limitation that Paulson teaches:
sending a quiet command to the communicating breaker to cause the communicating breaker to cease broadcasting the paring beacon (Paulson, ¶[0120], in “sniff mode” devices listen to communications and are not considered active. ¶[0149], transmit the sonic Bluetooth code modulated over the sonic carrier signal including a wireless identifier associated with the first wireless device); 
sending a channel ID assignment to the communicating breaker (Paulson, ¶[0151], first wireless device and second wireless device establish a physical channel in accordance with the Bluetooth protocol through an exchange of messages associated with the wireless identifier. ¶[0152], if the devices are not bonded, Bluetooth authenticates them using a challenge-response protocol that incorporates an authentication key and wireless identifier);
receiving an encryption key pair from the communicating breaker (Paulson, ¶[0154], the Bluetooth protocol creates an encryption key to encrypt the packets and then shares the encryption key);
initializing secure communication with the communicating breaker using the encryption key pair across the assigned channel ID (Paulson, ¶[0137], once authenticated, the wireless phone device and Bluetooth handset may encrypt transmission over the logical channel to communicate privately. ¶[0165], devices generally encrypt communication over the logical channel rather than sharing with all devices on the piconet); 
Franks in view of Paulson are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client or two devices”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Franks in view of Paulson to include the idea of establishing a physical channel in accordance with the Bluetooth protocol using the wireless identifier received over the sonic carrier signal.

Regarding Claim 6, Franks in view of Paulson teaches the method of claim 5, the pairing beacon comprising an indication of at least one of an address of the circuit breaker, a device access code, or an inquiry access code (Paulson, ¶[0120], in “sniff mode” devices listen to communications and are not considered active. ¶[0149], transmit the sonic Bluetooth code modulated over the sonic carrier signal including a wireless identifier associated with the first wireless device). 

Regarding Claim 7, Franks in view of Paulson teaches the method of claim 5, comprising receiving the pairing beacon via a wireless communication (Paulson, ¶[0120], in “sniff mode” devices listen to communications and are not considered active. ¶[0149], transmit the sonic Bluetooth code modulated over the sonic carrier signal including a wireless identifier associated with the first wireless device).

Regarding Claim 8, Franks in view of Paulson teaches the method of claim 7, wherein the wireless communication is Bluetooth, Bluetooth Low Energy, ZigBee, near field communication, or WiFi (Paulson, ¶[0084], time interval can be a predetermined period of time. ¶[0152], Bluetooth devices that already have a link key are deemed bonded and therefore can be authenticated immediately. If the devices are bonded then Bluetooth authenticates them using a challenge-response protocol that incorporates an authentication key and wireless identifier).

Regarding Claim 9, Franks in view of Paulson teaches the method of claim 5, receiving an encryption key pair comprising receiving a public key of an encryption key pair (Paulson, ¶[0154], the Bluetooth protocol creates an encryption key to encrypt the packets and then shares the encryption key).

Regarding Claim 24, Franks teaches a circuit breaker controller, comprising: 
a wireless radio (Franks, Fig-1A); 
a processor coupled to the wireless radio (Franks, Fig-5B); and 
a memory coupled to the processor (Franks, ¶[0065]), the memory comprising commissioning instructions, which when executed by the processor, cause the wireless radio to (Franks, ¶[0046]): 
send an information element comprising an indication of one or more circuit breakers with which the controller can pair (Franks, ¶[0046]- ¶[0048], communications with a cloud based services also allows for real time monitoring of electrical consumption and changes in usage patterns to determine equipment efficiency changes overtime. ¶[0137]- ¶[0140]); 
receive an indication to pair with a first one of the one or more circuit breakers (Franks, ¶[0046]- ¶[0050], electrical supervision hub and gateway is based on a system on a chip which communicates with breaker interface); 
Franks does not disclose the following limitation that Paulson teaches:
generate an encryption key pair and initialize a secure communication channel with the first one of the one or more circuit breakers based on the encryption key pair (Paulson, ¶[0154], the Bluetooth protocol creates an encryption key to encrypt the packets and then shares the encryption key); 
pair the first one of the one or more circuit breakers with the controller for future communication using the secure communication channel (Paulson, ¶[0137], once authenticated, the wireless phone device and Bluetooth handset may encrypt transmission over the logical channel to communicate privately. ¶[0165], devices generally encrypt communication over the logical channel rather than sharing with all devices on the piconet); and 
send an indication on completion of the pairing with the first one of the one or more circuit breakers (Paulson, ¶[0120], in “sniff mode” devices listen to communications and are not considered active. ¶[0149], transmit the sonic Bluetooth code modulated over the sonic carrier signal including a wireless identifier associated with the first wireless device).
Franks in view of Paulson are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client or two devices”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Franks in view of Paulson to include the idea of establishing a physical channel in accordance with the Bluetooth protocol using the wireless identifier received over the sonic carrier signal.

Regarding Claim 25, Franks in view of Paulson teaches the circuit breaker controller of claim 24, the first one of the one or more circuit breakers comprising a light emitting diode (LED), the commissioning instructions further cause the wireless radio to send a command to cause the LED to illuminate to indicate a completion of pairing between the first one of the one or more circuit breakers and the controller (Franks, ¶[0066], a set of LED flags provide status information. ¶[0107], LED status flags include red and green LEDs for signaling the status of circuit breaker).

Regarding Claim 26, Franks in view of Paulson teaches the circuit breaker controller of claim 24, the commissioning instructions further cause the wireless radio to receive a pairing beacon broadcast from the first one of the one or more circuit breakers, the pairing beacon to be broadcast after a delay determined based on a random number and a unique identifier of the first one of the one or more circuit breaker (Paulson, ¶[0084], time interval can be a predetermined period of time. ¶[0152], Bluetooth devices that already have a link key are deemed bonded and therefore can be authenticated immediately. If the devices are bonded then Bluetooth authenticates them using a challenge-response protocol that incorporates an authentication key and wireless identifier).

Regarding Claim 27, Franks in view of Paulson teaches the circuit breaker controller of claim 26, the commissioning instructions further cause the wireless radio to receive characteristic information of the first one of the one or more circuit breakers, the characteristic information comprising an indication of at least one of a model number a serial number, or a firmware version (Franks, ¶[0142]-¶[0145], retrieval of test results from circuit breaker and running of another test which includes model number, serial number, lot number, date stamp, voltage configuration. Also ¶[0138]-¶[0139]).

Regarding Claim 28, Franks in view of Paulson teaches the circuit breaker controller of claim 26, the pairing beacon comprising an indication of at least one of an address, a device access code, or an inquiry access code of the first one of the one or more circuit breaker (Paulson, ¶[0120], in “sniff mode” devices listen to communications and are not considered active. ¶[0149], transmit the sonic Bluetooth code modulated over the sonic carrier signal including a wireless identifier associated with the first wireless device).

Regarding Claim 29, Franks in view of Paulson teaches the circuit breaker controller of any one of claim 24, the encryption key pair a first encryption key pair, the commissioning instructions further cause the wireless radio to receive a portion of a second encryption key pair, wherein initializing the secure communication channel with the first one of the one or more circuit breakers is based on the first encryption key pair and the portion of the second encryption key pair (Paulson, ¶[0137], once authenticated, the wireless phone device and Bluetooth handset may encrypt transmission over the logical channel to communicate privately. ¶[0165], devices generally encrypt communication over the logical channel rather than sharing with all devices on the piconet).

Regarding Claim 31, Franks in view of Paulson teaches the circuit breaker controller of claim 29, wherein the portion of the second encryption key pair is a public key of the second encryption key pair.

Claim 10 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Franks (US Patent Application Publication No 2016/0225562 A1) in view of Paulson (US Patent Application Publication No 2014/0134951 A1) and further in view of Kimmel (US Patent Application Publication No 2006/0050870 A1). 

Regarding Claim 10, Franks in view of Paulson and Kimmel teaches the method of claim 5, wherein the encryption key pair is generated based in part on the pretty good privacy (PGP) encryption scheme or the elliptic-curve diffie- hellman (ECDH) encryption scheme (Kimmel, ¶[0055], ephemeral elliptic curve Diffie-Hellman key pair. ¶[0151], sharing one or more domains along with their cryptographic parameters (labels and stepping keys along with the Elliptic curve Diffie-Hellman (ECDH) parameters)).
Franks in view of Paulson and Kimmel are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “wireless communication and synchronization between server and client or two devices”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Franks in view of Paulson and Kimmel to include the idea of improving efficiency of data communication by applying encryption mechanism.

Regarding Claim 30, Franks in view of Paulson and Kimmel teaches the circuit breaker controller of claim 29, wherein the first encryption key pair is generated based in part on the pretty good privacy (PGP) encryption scheme or the elliptic-curve diffie-hellman (ECDH) encryption scheme (Kimmel, ¶[0055], ephemeral elliptic curve Diffie-Hellman key pair. ¶[0151], sharing one or more domains along with their cryptographic parameters (labels and stepping keys along with the Elliptic curve Diffie-Hellman (ECDH) parameters).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in office action. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F (7:30 - 5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFRY PWU can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433